Case 1:18-cv-00981-JFK-RWL Document 63 Filed 04/23/20 Page 1of1

 

 

USDC SENY

 

 

 

 

 

DOCUMENT
4 ALT Y PILED Gi
UNITED STATES DISTRICT COURT ELECTROMICALLY PILED ||
SOUTHERN DISTRICT OF NEW YORK DOC # |
TTT see en x me ETE | Ulqaizov 1h
LED: U2 at
REBA KHAN, DAGE FILED: neers
Plaintift, No. 18 Civ. 981 (JFK)
-against-

ORDER
UNITED STATES OF AMERICA,

Defendant.

JOHN F. KEENAN, United States District Judge:

The filing deadline for pre-trial motions, previously
scheduled for May 4, 2020, is adjourned to June 8, 2020.

The filing deadline for the parties to request a settlement
conference before a Magistrate Judge, previously scheduied for
May 1, 2020, is adjourned to June 1, 2020,

SO ORDERED.
Dated: New York, New York
April 23, 2020 Motes -

John F.’ Keenan
United States District Judge

 

 
